Citation Nr: 1746161	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-48 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected status post fusion C3-4, spondylotic changes with narrowing of the neural foramen C4-5 (cervical spine disability), as of July 30, 2013. 

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected patellofemoral syndrome, right knee as of July 30, 2013.

3.  Entitlement to an initial disability rating in excess of 30 percent for service-connected patellofemoral pain syndrome, left knee, as of July 30, 2013. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from August 1986 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued the initial disability ratings assigned in a March 2009 rating decision for the Veteran's service-connected cervical spine disability, right and left knee patellofemoral syndrome (bilateral knee disabilities), hiatal hernia, tension headaches, tinnitus, status post fracture of left shoulder, scar on the left ring finger, scar on the left side of the chest, scar on the back, left ear hearing loss, status post amputation of the tip of the left ring finger, external hemorrhoids, scar over the right eyebrow, scar on the scalp, scar on the back of the neck, residual of multiple rib fractures, residual of resection of meningioma, kidney stones and chronic rhinitis; and confirmed and continued the denial of service connection for irritable bowel syndrome, pain after bowel movements, testicular pain, mouth ulcers, scar below the left knee, right ear hearing loss, and pain in the prostate area.  The Veteran, via his representative, filed a blanket Notice of Disagreement in April 2010.  After a request for clarification as to what issues he wishes to appeal, in a July 2010 statement, the Veteran clarified he was only appealing the ratings for his cervical spine disability, bilateral knee disabilities, hiatal hernia, left shoulder fracture, residual of multiple rib fractures and chronic rhinitis, as well as the denial of service connection for irritable bowel syndrome, pain after bowel movements and mouth ulcers.  A Statement of the Case was issued in September 2010 as to those issues, and the Veteran perfected his appeal in November 2010. 

The Veteran appeared and testified at a Board video-conference hearing before the undersigned Veterans Law Judge in December 2012.  The transcript of that hearing is associated with his claims file.  Thereafter, in a July 2013 decision, the Board granted the Veteran's claim for service connection for mouth ulcers, diagnosed as recurrent aphous ulcerations, and denied higher disability ratings for the Veteran's service-connected left shoulder disability, hiatal hernia, residuals of multiple rib fractures and chronic rhinitis.  The Board also remanded the Veteran's claims for service connection for irritable bowel syndrome (recharacterized as a lower gastrointestinal disability, to include irritable bowel syndrome) and pain after bowel movements (recharacterized as a disability manifested by pain following bowel movements) and increased disability ratings for service-connected cervical spine and bilateral knee disabilities.  

In a July 2013 rating decision, the RO effectuated the Board's grant of service connection for mouth ulcers, diagnosed as recurrent aphous ulcerations, and assigned a 0 percent disability rating, effective in November 2008 when the Veteran filed his claim for service connection.  In addition, the RO also granted his claim for service connection for pain after bowel movements, diagnosed as proctalgia fugax, in an August 2013 rating decision.  The Veteran did not disagree with any aspect of those decisions.  Therefore, the benefits sought on appeal as to those issues have been granted in full, and the Board has no jurisdiction to render any further decision as to those issues.  

In addition, in the August 2013 rating decision, the RO granted separate 10 percent disability ratings for instability of the left and right knees, as well as awarded an increased disability rating to 30 percent under Diagnostic Code 5261 for limitation of extension of each knee effective July 30, 2013, the date of the VA examination showing that both instability and limitation of extension was present.  Furthermore, the RO granted an increased rating for the Veteran's cervical spine disability to 30 percent for favorable ankylosis effective July 30, 2013 also based upon VA examination that date.  A Supplemental Statement of the Case was issued to the Veteran on the remaining issues on appeal.  The Board notes that the Veteran did not disagree with the decision granting separate 10 percent disability ratings for instability and, therefore, that issue is not presently before the Board.

Thereafter, the Veteran's remaining claims on appeal, which consisted of the claim for service connection for a lower gastrointestinal disability and the claims for increased disability ratings for the cervical spine and bilateral knee disabilities, were returned to the Board.  In a July 2016 decision, the Board denied the Veteran's claims in addition to the issue of a compensable disability rating for an external scar of the scalp that the Board found to also be on appeal from a July 2013 rating decision.  

The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMPR), the Court vacated in part the Board's July 2016 and remanded the Veteran's appeal for action by the Board consistent with the JMPR.  Precisely, the parties agreed that the Court would vacate only that aspect of the Board's decision that denied higher disability ratings than 30 percent for the Veteran's bilateral knee disabilities and his cervical spine disability from July 30, 2013 forward, but would not disturb the remainder of the Board's decision.  Consequently, the Board has characterized the Veteran's issues on appeal as set forth on the title page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is necessary for compliance with the Court's remand and the JMPR.  The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In the JMPR, the parties agreed that remand was warranted because the Board erred when it failed to ensure VA's compliance with its duty to assist, specifically by ensuring that the July 2013 VA examination was compliant with Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The parties agreed that the Board erred in relying on the July 2013 VA examination to deny increased disability ratings for the Veteran's bilateral knees and cervical spine disabilities after July 30, 2013, in violation of 38 C.F.R. § 4.2 because the examination is inadequate in that the VA examiner did not comply with Mitchell.  The parties essentially stated that the VA examiner failed to translate the Veteran's report of a percentage of functional loss during flare-ups into terms of the degree of additional range of motion loss during flare-ups.  

As set forth in the JMPR, Mitchell v. Shinseki, 25 Vet. App. 43-44, stands for the proposition that, when pain is associated with movement, for an examination to be adequate for rating purposes, it must "compl[y] with the requirements of § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the arm is used repeatedly over a period of time." Such "determinations should, if feasible, be 'portray[ed]' . . . in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 44 (quoting DeLuca v. Brown, 8 Vet. App. 202, 206 (1995)).

In the present case, the parties noted that, during the July 2013 examinations, the Veteran reported daily flare-ups that reduced the "normal function" of his knees by 50 percent and of his cervical spine by 40 percent.  However, the VA examiner, in reporting the functional loss attributable to flare-ups, merely restated the Veteran's statements without indicating at what point in the range of motion pain resulted in functional loss during the Veteran's flare-ups.  Thus, the parties agreed the VA examinations were inadequate and the Board's reliance on the VA examination reports to deny the Veteran's claims for increased ratings required remand.  They agreed that, on remand, the Board should return the reports to the examiner(s) to address these matters.  Consequently, the Board is obligated to remand the Veteran's claims to obtain compliance with Mitchell.  

The Board notes that, in a recent decision issued in September 2017, the Court reviewed the VA examiner's duty when assessing a musculoskeletal disability.  See Sharp v. Shulkin, No. 16-1385 (U.S. Vet. App. Sep. 6, 2017).  The Court stated that, although joint disabilities are evaluated in light of criteria found in applicable diagnostic codes in the rating schedule for the musculoskeletal system, see generally 38 C.F.R. § 4.71a, a veteran may "be entitled to a higher disability evaluation than that supported by mechanical application of the schedule where there is evidence that his or her disability causes additional functional loss - i.e., 'the inability . . . to perform the normal working movements of the body with normal excursion, strength, speed, coordination[,] and endurance' - including as due to pain.  38 C.F.R. § 4.40....  A higher evaluation may also be awarded where there is a reduction of a joint's normal excursion of movement in different planes, including changes in the joint's range of movement, strength, fatigability, or coordination. 38 C.F.R. § 4.45....  The Court explained in DeLuca that a VA joints examination that fails to consider the factors listed in §§ 4.40 and 4.45 is inadequate for evaluation purposes.  8 Vet.App.at 206-07.  Specifically, for an examination to comply with § 4.40, the examiner must 'express an opinion on whether pain could significantly limit functional ability' and the examiner's determination in that regard 'should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.'  Id. at 206 (emphasis added) (internal quotation marks and alteration omitted); see Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (summarizing DeLuca and concluding that an examination was inadequate because it 'did not discuss whether any functional loss was attributable to pain during flare-ups, despite noting the appellant's assertions [thereof]').  Flareups, in other words, must be factored into an examiner's assessment of functional loss."  Id.  The Sharp Court further commented that VA examiners are guided by the VA Clinician's Guide, which instructs them to "inquire whether there are periods of flare and, if the answer is yes, to state their severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment.  [VA CLINICIAN'S GUIDE § 0.1 (March 2002)], ch. 11."  Id.  

Next, the Sharp Court discussed that the frequency, duration, and severity of flares are necessary considerations when determining whether VA must attempt to schedule an examination during a flare, citing to Ardison v. Brown,
6 Vet. App. 405, 407 (1994).  Id. 

Lastly, the Court stated that, in certain circumstances, it has "recognized circumstances in which an examiner's conclusion that an 'opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive [medical] opinion.'"  Id.; citing to Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Court stated that Jones "permits the Board to accept a VA examiner's statement that he or she cannot offer an opinion without resorting to speculation, but only after determining that this is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed."  Id.  

In applying the above principles to the case before it, the Sharp Court stated that the "critical question in assessing the adequacy of an examination not conducted during a flare is whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares.  See Mitchell, 25 Vet. App. at 44."  Id.  Furthermore, although acknowledging it is not legally binding, the Court found that the VA Clinician's Guide makes explicit what DeLuca clearly implied, which is that examiners, when evaluating certain musculoskeletal conditions, should obtain information about the "severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the veterans themselves."  Id.  In the present case, it appears that the July 2013 VA examiner did the latter by obtaining the information from Veteran.  However, according to the parties in the JMPR, he failed to answer the critical question by translating that information and conveying it in the form of restating the Veteran's statement as to the percentage by which "normal function" was lost during flare-ups into what point in the range of motion pain resulted in functional loss during flare-ups.  

In the present case, with regard to the Veteran's service-connected cervical spine disability, however, the 30 percent disability rating currently assigned was awarded on the basis that the July 2013 VA examiner diagnosed him to have cervical ankylosis (favorable), and a higher evaluation of 40 percent is not warranted unless the evidence shows unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

Ankylosis is the immobility, fixation or consolidation of a joint due to disease, injury and/or surgical procedure, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81(1996); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  See Id., Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Therefore, the Board finds what remains unanswered is the question whether the Veteran's report of having a 40 percent loss of "normal function" during flare-ups is consistent with unfavorable ankylosis of the entire cervical spine or the entire spine.  

As for the Veteran's bilateral knee disabilities, pursuant to the July 2013 VA examination findings, 30 percent disability ratings were assigned under Diagnostic Code 5261 for limitation of extension to 20 degrees in both knees.  The VA examination showed that flexion was limited to 85 degrees in the right knee and 75 degrees in the left knee.  No additional loss of motion was noted after repetitive use testing.  The examiner noted functional loss and/or impairment of the bilateral knees contributed by less movement than normal, weakened movement, excess fatigability, incoordination (impaired ability to execute skilled movements smoothly), pain on movement, swelling, deformity, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing, and varus malignment disorder.  The examiner noted the Veteran's report that he has flare-ups and set forth the precipitating and alleviating factors.  The Veteran reported that he has 50 percent loss of "normal function" during flare-ups, which occur daily secondary to activities of daily living and last for a duration of one hour to two days.  Thus, on remand, the question that remains is whether the Veteran's report of having a 40 percent loss of "normal function" during flare-ups is within the range of, or consistent with, limitation of flexion of 45 degrees or less and/or limitation of extension of 30 degrees or more. 

In addition, the Board notes that, while the Veteran's appeal was pending, the Court issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Whether a joint is weight bearing is a medical question for the examiner to decide.

A review of the July 2013 VA examination reports reveals that, although range of motion testing was conducted, it is unclear whether it was active or passive, or was weight-bearing or nonweight-bearing.  Consequently, the Board finds that the examinations are also inadequate for rating purposes pursuant to Correia and remand is warranted for new VA examinations to obtain the appropriate range of motion testing, if appropriate.  In addition, a retrospective medical opinion would be helpful in satisfying the requirements of Correia.  

Consequently, the Board finds that it must remand the Veteran's claims for additional development, to wit, new VA examinations to address the inadequacies in the July 2013 under both the Mitchell and Correia cases.  Moreover, as the Veteran's claim is being remanded, his medical treatment records should be updated since the last treatment records in the claims file are from prior to the July 2013 VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify both VA and non-VA medical care providers who have treated him since July 2013 for his service-connected cervical spine and bilateral knee disabilities.  For all private medical care providers, the Veteran should either provide VA with a release to obtain those records from the provider(s) for him, or he should provider those records directly to VA himself.  If the Veteran provides release forms for his private medical care providers, then those records should be requested.  A negative response should be requested if the records sought are not available.  For all VA providers identified, those records should be obtained and associated with the claims file.  For any records sought but not attainable, the Veteran (and his representative) should be informed and allowed sufficient time to obtain and submit those records to VA himself.  All attempts to attain records should be documented in the claims file.

2.  After all attainable treatment records have been associated with the claims file, schedule the Veteran for appropriate VA examinations to determine the current severity of his service-connected cervical spine and bilateral knee disabilities.  

All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the cervical spine and bilateral knee disabilities.  In particular, the examiner should be requested to provide the following:

a.  The examiner should test the range of motion of the Veteran's bilateral knees and cervical spine in active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

 b.  The examiner should consider the Veteran's reports of flare-ups and portray any related functional loss in terms of additional range of motion loss.  If the examiner is unable to do so, the examiner must indicate why.  

c.  The examiner is asked to review the prior VA examination report from July 2013 and provide the following retrospective opinion if possible:
   i.  Identify the range of motion of the Veteran's bilateral knees and cervical spine, if warranted, in active motion, passive motion, weight-bearing, and nonweight-bearing.  
   ii.  Given the Veteran's report of a loss of 50 percent of "normal function" during flare-ups of his bilateral knee disabilities in addition to the other evidence of record, indicate at what point in the range of motion did pain result in functional loss during such flare-ups.  
   iii.  Given the Veteran's report of a loss of 40 percent of "normal function" during flare-ups of his cervical spine disability, provide an opinion whether such additional loss is consistent with unfavorable ankylosis of the entire cervical spine

Please provide a complete rationale for all opinions given.  If it is not possible to provide an opinion without resorting to mere speculation, please so state and provide an explanation as to why an opinion cannot be given.  

3.  Thereafter, readjudicate the Veteran's claims.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




